Exhibit 10.5

 

 

THIS RENEWAL REVOLVING LINE OF CREDIT PROMISSORY NOTE RENEWS THAT CERTAIN
REVOLVING LINE OF CREDIT PROMISSORY NOTE (THE “PRIOR NOTE”) DATED JUNE 25, 2010
IN THE PRINCIPAL AMOUNT OF UP TO $15,000,000.00 MADE BY BORROWER AND PAYABLE TO
LENDER, THE INDEBTEDNESS EVIDENCED BY THE PRIOR NOTE SHALL NOW BE PAYABLE
PURSUANT TO THE TERMS OF THIS RENEWAL REVOLVING LINE OF CREDIT PROMISSORY NOTE.

 

RENEWAL REVOLVING LINE OF CREDIT PROMISSORY NOTE

 

$15,000,000.00

 Tampa, Florida

 

 July 1, 2013



     

FOR VALUE RECEIVED, the undersigned, SUPERIOR UNIFORM GROUP, INC., a Florida
corporation (the “Borrower”), hereby promises to pay to the order of FIFTH THIRD
BANK, an Ohio banking corporation (the “Lender”) or its assigns, at its office
located at 201 East Kennedy Boulevard, 18th Floor, Tampa, Florida 33602, on the
Maturity Date, as defined in the Credit Agreement dated as of July 1, 2013 (as
the same may be amended, supplemented, replaced, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), between, inter
alios, the Borrower and the Lender, the lesser of the principal sum of FIFTEEN
MILLION AND NO/100 DOLLARS ($15,000,000.00) or the aggregate unpaid principal
amount of all Advances made by the Lender to the Borrower pursuant to the Credit
Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, on
each Payment Date at the rate or rates per annum applicable to the Revolving
Credit Facility as provided in the Credit Agreement. In addition, should legal
action or an attorney-at-law be utilized to collect any amount due hereunder,
the Borrower further promises to pay all out-of-pocket costs of collection,
including the reasonable attorneys’ fees of the Lender. Capitalized or initially
capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Credit Agreement.

 

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

 

If any payment of principal or interest is not paid when due under (whether by
acceleration or otherwise) or within ten (10) days thereafter, the Borrower
shall pay to Lender a late payment fee of 5% of the payment amount then due,
with a minimum fee of $20.00.

 

Upon the occurrence and during the continuance of an Event of Default, all
outstanding principal of this Note shall bear interest at the Default Rate, and
such default interest shall be payable on each Payment Date or upon demand or
acceleration by Lender. To the greatest extent permitted by law, interest shall
continue to accrue under the Notes at the Default Rate after the filing by or
against any Loan Party of any petition seeking any relief in bankruptcy or under
any law pertaining to insolvency or debtor relief.

 

The principal amount of this Note is subject to mandatory prepayments as
provided in Section 3.03 of the Credit Agreement.

 

Subject to and upon compliance with all of the terms and conditions of the
Credit Agreement, Borrower may borrow, repay and reborrow the proceeds of the
Revolving Credit Facility.

 

All borrowings evidenced by this Renewal Revolving Line of Credit Promissory
Note and all payments and prepayments of the principal hereof and the date
thereof shall be recorded by the holder

 

 

--------------------------------------------------------------------------------

THIS RENEWAL REVOLVING LINE OF CREDIT PROMISSORY NOTE HAS BEEN BOTH EXECUTED AND
DELIVERED OUTSIDE OF THE TERRITORIAL LIMITS OF THE STATE OF FLORIDA AND IS NOT
SECURED BY REAL PROPERTY LOCATED WITHIN THE STATE OF FLORIDA. THEREFORE, NO
DOCUMENTARY STAMP TAX IS DUE HEREOF.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

hereof in its internal records. Should a conflict arise between this Revolving
Line of Credit Promissory Note and the Credit Agreement, the terms of the Credit
Agreement shall control.

 

This Renewal Revolving Line of Credit Promissory Note is issued in connection
with, and is entitled to the benefits of, the Credit Agreement which, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for prepayment of the principal hereof
prior to the maturity hereof and for the amendment or waiver of certain
provisions of the Credit Agreement, all upon the terms and conditions therein
specified.

 

THIS RENEWAL REVOLVING LINE OF CREDIT PROMISSORY NOTE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF FLORIDA AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THIS REVOLVING LINE OF CREDIT
PROMISSORY NOTE WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
LAWS OF THE STATE OF FLORIDA.

 

BORROWER BY ITS EXECUTION HEREOF AND LENDER BY ITS ACCEPTANCE HEREOF, EACH
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 

 

[SIGNATURE ON FOLLOWING PAGE]

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Renewal Revolving Line of
Credit Promissory Note to be signed by its duly authorized representative all as
of the day and year first above written.

 

SUPERIOR UNIFORM GROUP, INC.,

a Florida corporation

 

 

 

By: /s/ Andrew D. Demott, Jr.                    

      Andrew D. Demott, Jr., Executive

      Vice President, Chief Financial Officer

      and Treasurer

 

 

 

 

 

 

Renewal Revolving Line of Credit Promissory Note Signature Page

 

 

 